           Case 1:21-cv-05395-VEC Document 4 Filed 07/26/21 Page 1 of 2

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 7/26/2021
 ------------------------------------------------------------ X
 JARED SEARLES,                                               :
                                                              :
                                              Plaintiff,      :
                                                              :   21-CV-5395 (VEC)
                            -against-                         :
                                                              :        ORDER
 METROPOLITAN CORRECTIONAL CENTER :
 AND FEDERAL BUREAU OF PRISONS,                               :
                                                              :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 18, 2021, Plaintiff filed a complaint asserting claims pursuant to the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b), 2671 et seq., see Dkt. 1;

        WHEREAS on June 28, 2021, the Court ordered that, not later than July 6, 2021, Plaintiff

amend his complaint to substitute the United States of America as a Defendant in this action, see

Dkt. 2; see also Saar v. U.S. Dep’t of Just., 705 F. Supp. 999, 1003–04 (S.D.N.Y. 1989) (citing

Myers & Myers Inc. v. U.S. Postal Serv., 527 F.2d 1252, 1256 (2d Cir. 1975)) (“Under the

FTCA, sovereign immunity is only waived where the United States is named as a party.”);

        WHEREAS Plaintiff failed to amend his complaint in compliance with the Court’s order

by the July 6, 2021 deadline; and

        WHEREAS on July 12, 2021, the Court ordered Plaintiff to show cause by July 23, 2021,

why this case should not be dismissed with prejudice for failure to prosecute under Fed. R. Civ.

P. 41(b), see Dkt. 3; and

        WHEREAS as of the date of this Order, Plaintiff has not responded to the Court’s order

to show cause;
          Case 1:21-cv-05395-VEC Document 4 Filed 07/26/21 Page 2 of 2




        IT IS HEREBY ORDERED that this case is dismissed with prejudice for failure to

prosecute pursuant to Fed. R. Civ. P. 41(b).

        The Clerk of Court is respectfully directed to terminate all open motions and to close this

case.



SO ORDERED.
                                                           _____________________________
                                                      _________________________________
Date: July 26, 2021                                         VALERIE CAPRONII
      New York, NY                                        United States District Judge




                                                  2
